              Case 2:20-mj-30303-DUTY ECF No.AUSA:
                                              1 filedJohn
                                                       08/18/20
                                                          K. Neal                            PageID.1 Telephone:
                                                                                                        Page 1 of   25226-9644
                                                                                                                 (313)
AO 91 (Rev. ) Criminal Complaint               Special Agent:         Shanika Sanders                Telephone: (313) 226-2573

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Eastern District of Michigan

United States of America                                   Case: 2:20−mj−30303
   v.
                                                           Assigned To : Unassigned
D-1 Serenity Poynter                                       Assign. Date : 8/18/2020
D-2 Jermaine Rose
                                                           CMP: SEALED MATTER (MAW)




                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            July 2020 through the present       in the county of                 Wayne     in the
        Eastern           District of      Michigan          , the defendant(s) violated:
                  Code Section                                              Offense Description
Poynter and Rose:
18 U.S.C. 1343                                            Wire Fraud
18 U.S.C. 1341                                            Mail Fraud

Rose:
18 U.S.C. 666                                             Theft of Government Funds




          This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                              Complainant’s
                                                                                              Complai
                                                                                                    inant’s signature

                                                                        Special Agent Shanika Sanders
                                                                                               Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         August 18, 2020
Date:                                                                                            Judge’s signature

City and state: Detroit, MI                                             [[[[[[[[[[[[[[[[[[[
                                                                        Elizabeth A. Stafford, U.S. Magistrate Judge
                                                                        'DYLG5*UDQG        Printed name and title
     Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20     PageID.2    Page 2 of 25




          Affidavit in Support of an Application for an Arrest Warrant

I, Shanika Sanders, being first duly sworn, hereby depose and state as follows:

                         Introduction and Agent Background

1.      I am a Special Agent (SA) of the U.S. Department of Labor, Office of

Inspector General (DOL/OIG), and have been so employed since January 2016.

Prior to this assignment, I was employed as an investigator in Industry Operations

for the Bureau of Alcohol, Tobacco, Firearms and Explosives for three years. I am

currently assigned to the Detroit Field Office of DOL/OIG. During my years at the

Department of Labor, I have conducted numerous investigations into criminal

violations of both Title 29 and Title 18 of the United States Code. During this time,

I have been either the lead agent or supporting agent on several investigations

involving criminal schemes targeting the State of Michigan’s (SOM)

Unemployment Insurance Agency (UIA) through the filing of false or fictitious

unemployment insurance (UI) claims. Based on my direct personal experience with

these cases, I have become familiar with the methods that criminals use to attack

and exploit the UI systems as well as tools and methods criminals often utilize to

facilitate that fraud.

2.      I have graduated from the Criminal Investigator Training Program (CITP)

and the Inspector General Investigator Training Program (IGITP) at the Federal
     Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20         PageID.3    Page 3 of 25



Law Enforcement Training Center (FLETC). I attended and participated in joint

in-service sessions for DOL-OIG/OI-LRF agents and Federal Bureau of

Investigation (FBI) agents, for training on the current criminal laws prohibiting

labor racketeering and other criminal violations of Title 18 and Title 29 of the

United States Code. I have also received training in documentary and electronic

evidence given by members of the Computer Crime & Intellectual Property

Section (CCIPS) of the U.S. Department of Justice (DOJ). Furthermore, I received

training specific to insider threats and internal employee investigations in IGITP as

employee integrity investigations commonly worked by IG agents.

3.      As a result of my participation in this investigation, I submit that there is

probable cause to believe that Serenity Poynter and State of Michigan Lead

Claims Examiner Jermaine Rose have committed federal crimes, including but

not necessarily limited to mail fraud (18 U.S.C. § 1341), wire fraud (18 U.S.C. §

1343), and conspiracy to commit those crimes (18 U.S.C. § 1349). I also believe

that there is probable cause to believe that Jermaine Rose has violated 18 U.S.C. §

666 (Theft from Program Receiving Federal Funds).

4.      I make this affidavit based upon personal involvement in the subject

criminal investigation, including review of law enforcement databases, financial

documents, Internet Service Provider (ISP) records, and unemployment insurance

claims data from SOM records detailing a large scale UI fraud scheme perpetrated
     Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20     PageID.4   Page 4 of 25



by Serenity Poynter, and State of Michigan Lead Claims Examiner Jermaine

Rose.

I have also been provided with information from other law enforcement agents and

officials from the United States Secret Service (USSS), and the State of Michigan’s

Fraud Investigation Unit (SOM-FIU). Because this affidavit is submitted for the

sole purpose of supporting a criminal complaint and arrest warrants, it does not

necessarily contain all information and facts discovered and developed in the

course of this investigation.

                                     Summary

5.      In early July 2020, my agency received allegations involving a fraud scheme

aimed at defrauding the SOM and the U.S. Government of millions of dollars

earmarked for Pandemic Unemployment Assistance (PUA). In reviewing these

allegations, investigating agents identified SOM UIA Lead Claims Examiner

Jermaine Rose as a target of the investigation. The investigation has shown that

Jermaine Rose has used his position as an agent and employee of the SOM UIA to

wrongfully release payment on multiple fraudulent UI claims filed against the

SOM, including multiple claims filed by Serenity Poynter. Jermaine Rose was

not assigned nor had any legitimate reason to access, let alone modify, the claims.

Jermaine Rose’s actions have resulted in an actual loss of approximately
     Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20       PageID.5      Page 5 of 25



$1,011,000. Between July 3, 2020 and July 30, 2020, when he was suspended by

the agency, Jermaine Rose attempted to override holds on approximately

$761,000 in additional fraudulent claims. These later attempts were blocked due to

daily monitoring by SOM.

              Unemployment Insurance – Background & COVID-19

6.      The Social Security Act of 1935 initiated the federal and state

unemployment insurance system. The system provides benefits to individuals who

are unemployed for reasons beyond their control. The purpose of the UI system is

twofold: first, to lessen the effects of unemployment through cash payments made

directly to laid-off workers, and second, to ensure that life necessities are met on a

weekly basis while the worker seeks employment. In the State of Michigan, the UI

system is administered by the Unemployment Insurance Agency, which is part of

the SOM’s Department of Labor and Economic Opportunity (DLEO). The U.S.

Department of Labor funds many UIA administrative costs, including salaries,

office expenses, and computer equipment.

7.      State unemployment systems and benefits are joint state and federal

enterprises largely financed by taxes on private employers located in that state.

When state unemployment benefits are exhausted, they may be supplemented by

federal funds appropriated by the U.S. Department of Labor. At the time of this
     Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20    PageID.6   Page 6 of 25



application, the federal government is providing significant supplemental benefits

to the states as a result of the COVID-19 pandemic. For the purposes of this

warrant and for establishing probable cause under 18 U.S.C. Section 666, I note

that the Michigan UIA has received well in excess of $10,000 in federal funds over

the past year.

8.      The Families First Coronavirus Response Act (FFCRA) became law on

March 18, 2020, and provided additional flexibility for state unemployment

insurance agencies and additional administrative funding to respond to the

COVID-19 pandemic. The Coronavirus Aid, Relief, and Economic Security

(CARES) Act was later signed into law on March 27, 2020.

The CARES act further expanded states’ ability to provide unemployment

insurance for many workers impacted by the COVID-19 pandemic, including for

workers who are not ordinarily eligible for unemployment benefits. One such

program established to accomplish that end was the Federal Pandemic

Unemployment Compensation (FPUC) program. The FPUC allows eligible

individuals who are collecting certain UI benefits, including regular unemployment

compensation, to receive an additional $600 in federal benefits per week for weeks

of unemployment ending on or before July 31, 2020. Additionally, the Pandemic

Emergency Unemployment Compensation (PEUC) program allows those who

have exhausted benefits under regular unemployment compensation or other
     Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20       PageID.7   Page 7 of 25



programs to receive up to 13 weeks of additional federally funded benefits. That is

all to say, the recent federal legislation and programs detailed above allowed for a

significant outlay of federal funds to flow to and through the states to offset the

historic need for unemployment benefits by the American workforce, including in

the State of Michigan and in the Eastern District of Michigan (EDMI).

9.      Normally (in the absence of fraud), an unemployed worker initiates an UI

claim. This can be accomplished by submitting a claim in person, over the

telephone, or on the Internet. Currently, the overwhelming majority of UI claims

are filed online through the UIA’s website. In order to be eligible for UI benefits,

the worker must demonstrate a certain level of earnings in several quarters

immediately preceding the application. The amount of unemployment benefits that

a UI claimant might be eligible for depends on a variety of factors, including but

not limited to the length of his or her previous employment and the amount of

wages he or she earned.

10.     The SOM UIA will either approve or reject a UI claim based on the

application made by the unemployed worker. If the SOM UIA approves a UI

claim, the claimant is required to re-certify the claim via telephone or Internet at

various times during the life of the claim. The worker must also certify that he or

she is still unemployed and actively seeking work. One way in which

unemployment benefits are provided to a claimant is through the use of a debit
  Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20          PageID.8    Page 8 of 25



card, issued by the Bank of America (BOA), which is mailed to the claimant

through the U.S. Postal Service. The unemployment benefits are loaded onto the

debit card electronically, and additional benefits are loaded onto the card

electronically every two weeks.

                 Unemployment Insurance – Fraud Prevention

11.   In an effort to prevent and otherwise inhibit external fraud, SOM UIA

captures certain external data surrounding the interaction between an individual

and the UIA system. This data is compiled in a system named the “Michigan

Integrated Data Automated System” (MiDAS). Each time a claim is accessed in

MiDAS, it creates a digital footprint of sorts. Some of the data that the SOM

collects includes the dates, times, Internet Protocol (IP) address, and Media Access

Control (MAC) address associated with the device accessing the claim. SOM ties

this information to the user-entered information captured to facilitate the claim (i.e.

name, address, social security number, BOA or other bank account numbers, bank

routing numbers, etc.). SOM’s MiDAS system also utilizes certain proprietary

algorithms that automatically identify and stop possible fraud based on whether or

not a claim exhibits fraud indicators that exceed a designated threshold. Agents

also note that humans who review claims and conclude that the payments may be

involved in fraud can also take action to stop payment of the claims.
  Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20          PageID.9    Page 9 of 25



For the remainder of this affidavit, the investigating agent will refer to the process

detailed above as a “fraud-stop.”

12.   In an effort to prevent and otherwise inhibit internal fraud or insider threats,

SOM UIA captures certain internal data surrounding the interaction between SOM

employees, contractors, consultants and MiDAS. That is to say that MiDAS

maintains an “audit trail,” which details any insider who touches, alters, or

otherwise modifies a claim. SOM can attribute an insider’s actions to a particular

individual, as those accessing the system are required to enter unique credentials.

SOM also maintains workflow logs for its employees that detail which claims are

assigned to a particular employee. Additionally, SOM maintains call logs to

document telephonic contact between employees and claimants. The workflow

logs and call logs detail whether insiders had a legitimate reason to access or

modify a claim.

13.   Investigators from SOM’s Fraud Investigations Unit have the ability to

access and review the data maintained for both external and internal actors in

MiDAS. It is through the analysis of this data that investigating agents can identify

fraudulent trends and tendencies associated with the unemployment insurance

claims.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20     PageID.10   Page 10 of 25




                       Claims Examiner Jermaine Rose

14.   The investigation has shown that Jermaine Rose was hired by the State of

Michigan on or about March 28, 2004 as an Unemployment Insurance Examiner.

15.   According to the Michigan Civil Service Commission Job Specification

listed on the State of Michigan’s website, an Unemployment Insurance Examiner

(UIE) is responsible for reviewing and processing various UI claims using SOM

equipment and the SOM’s MiDAS system. UIEs provide services to claimants,

employers, and the general public.

16.   Jermaine Rose’s duty station was at the Michigan Department of Labor and

Economic Opportunity located 3024 W. Grand Blvd. Detroit, Michigan 48202. In

March 2020 SOM employees began to work full time from their residence (aka

Telework) due to the COVID-19 pandemic. To effectively telework, SOM

employees were allowed to take their assigned electronic devices home.

17.   The SOM disclosed that in order to access the MiDAS system, UIEs are

assigned an account with a unique username. SOM records detail that Jermaine

Rose’s username to access the MiDAS system is “rosej6.” Jermaine Rose’s

credentials are unique to him and no other SOM employee is provided with the

username “rosej6.”
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20        PageID.11    Page 11 of 25



18.   Information provided by SOM disclosed that employees must be logged in

to the State of Michigan’s virtual private network (VPN) before they can access the

MiDAS system. Like with the Midas system, each employee is issued a unique

username that allows them access into the VPN. SOM records show that

Jermaine Rose’s username is rosej6.

19.   In addition to a username, all users are assigned a unique security token. To

log into the VPN, users must enter a unique code generated by their security token.

The code on each security token alternates in intervals and is unique to each

specific employee.

This is all to say, that a given user must log in with his or her unique username and

password as well as with the unique code reflected on their security token at the

time to ensure that only approved users are accessing the VPN and to ensure that

each user accessing the VPN is who SOM believes they are.

20.   SOM disclosed that the IP address in most cases used by rosej6 to log into

the VPN was 24.35.25.25.

21.   Records from the internet service provider Wide Open West (WOW) show

that the IP Address used to log into the VPN was located at the home of Brenda

Rose. Brenda Rose is Jermaine Rose’s mother. Jermaine Rose had been

working there full time due to the COVID-19 pandemic.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20        PageID.12    Page 12 of 25




                                 Probable Cause

22.    In early July 2020, SOM-FIU alerted DOL-OIG about a suspected Pandemic

Unemployment Assistance (PUA) fraud scheme occurring involving a State of

Michigan employee currently working from home at a residence located in the

Eastern District of Michigan.

23.    SOM-FIU had determined that 18 UI claims were filed electronically using

the same name, Serenity Poynter, and the same mailing address, XXXX Wesson

St., Detroit, MI 48210. After review of the claims, it was determined the driver

license was the same for all the claims. Also, the social security card uploaded

with the claims shows the numbers transposed. The last four of the social security

number was changed for each claim. Jermaine Rose improperly accessed,

discarded Identity Verification (IDV) issues and released payments on the fraud-

stop claims causing a loss over $58,000 to SOM. Common judgement of a layman

dictates that 18 different individuals with the same name and different social

security numbers all utilizing the same Michigan driver’s license is fraudulent on

its face.

24.    The SOM-FIU investigators reviewing user rosej6’s audit logs recognized

aforementioned activity as problematic and subsequently began a more extensive
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20        PageID.13    Page 13 of 25



review of his MiDAS audit logs. As of the date of this affidavit, investigating

agents have uncovered the following fraudulent conduct:

25.   On July 1, 2020, rosej6 typed in the social security numbers for six UI

claims with the address listed as XXXX Fairfax St, Jacksonville, FL. Jermaine

Rose reviewed the IDs uploaded with the claim, which were from multiple states

to include Washington, and South Carolina. None of the claims filed had

Michigan wages. He then discarded the IDV holds which allowed the payments to

be processed. The loss to SOM was $61,200.

26.   Also on July 1, 2020, rosej6 typed in the social security numbers for five UI

claims with the address listed as XXXX Chandler Ave., Lincoln Park, MI.

Jermaine Rose reviewed the IDs uploaded with the claim, which were from

multiple states to include Nevada, and California. None of the claims filed had

Michigan wages.

Jermaine Rose then discarded the IDVs, which allowed the payments to be

processed. The loss to SOM was $53,360. However, the address has a total of

eight fraudulent UI claims with a total loss to SOM of $72,880.

27.   On multiple days in June 2020, rosej6 typed in the social security numbers

for six UI claims with the address listed as XXXXX Ardmore St., Detroit, MI

48227. Jermaine Rose reviewed the IDs uploaded with the claim, which were
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20         PageID.14     Page 14 of 25



from multiple states to include Oregon, and Louisiana. None of the claims filed

had Michigan wages. He then discarded the IDVs which allowed the payments to

be processed. The loss to SOM was $64,240.

28.   On July 3, 2020, SOM-FIU put a stop on a claim tied to the previously

mentioned Jacksonville, FL address for “id theft,” then on July 6, 2020, Jermaine

Rose discarded the IDV alert. The stop was still on, so ROSE tried to manually

override the unpaid certifications to remove the stop placed by SOM-FIU.

Jermaine Rose was unsuccessful. On July 10, 2020, Jermaine Rose again tried

to manually override the certifications to force payment of benefits.

29.   SOM-FIU made the determination that user rosej6’s actions were fraudulent

based on the fact that in the overwhelming majority, if not every case, rosej6

overrode a fraud-stop placed on the underlying claim. Review by SOM-FIU

indicates that user rosej6 neglected to notate the files as to why the stops were

discarded, which is standard procedure for a UIE. Additionally, SOM-FIU’s

review of user rosej6 assigned work items failed to disclose any legitimate reason

to access and/or modify the subject claims. Finally, through the analysis of

rosej6’s audit logs, SOM-FIU determined that rosej6 targeted specific claims

generally associated with similar IP addresses and physical addresses. That is to

say, rosej6 appeared to be intentionally overriding specific fraud-stops and his

actions were not a result of randomly approving unrelated claims.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20      PageID.15   Page 15 of 25




                                Serenity Poynter

30.   On April 30, 2020, Serenity Poynter electronically filed a PUA claim with

the SOM. On May 02, 2020, Serenity Poynter uploaded her Social Security card

and her Michigan driver’s license. Due to her out of state Social Security Number,

the system requested an Identity Verification (IDV). On May 02, 2020, Jermaine

Rose accessed the account and discarded the IDV. Serenity Poynter’s PUA claim

was processed for payment. With this original claim, Jermaine Rose was aware

of the filing of the claim and the documents uploaded for verification. However,

Jermaine Rose would go on to discard fraud stops on at least 20 PUA claims in

the name of Serenity Poynter, using the same documents with altered SSNs, for a

total loss of approximately $116,000. Several of these fraudulent Poynter claims

are described in more detail below.

31.   On May 15, 2020, Serenity Poynter electronically filed a PUA claim with

the SOM, utilizing the same address, phone number and email address from her

previous claim. However, no identification documents were uploaded. Serenity

Poynter used an SSN that ended in 3338. This SSN belongs to a man who resides

in Virginia. Due to the name not matching the SSN, the system requested an

Identity Verification (IDV). On May 18, 2020, Jermaine Rose accessed the

account and discarded the IDV. Serenity Poynter’s PUA claim was processed for

payment. The loss to SOM was $5,200.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20       PageID.16    Page 16 of 25



32.   On May 21, 2020, Serenity Poynter electronically filed two PUA claims

with the SOM, utilizing the same address, phone number and email address from

her previous claims. However, no identification documents were uploaded.

Serenity Poynter used SSNs ending in 3156, belonging to a man who resides in

New York and 0382, belonging to a man who resides in Colorado. Due to the

names not matching the SSNs, the system requested an Identity Verification (IDV).

On May 22, and May 24, 2020, Jermaine Rose accessed the accounts and

discarded the IDVs. Serenity Poynter’s PUA claims were processed for payment.

The loss to SOM was $12,680.

33.   On June 3, 2020, Serenity Poynter electronically filed a PUA claim with

the SOM, utilizing the same address from her previous claims. However, on this

claim, D.P’s phone number and email address was used. D.P. and Serenity

Poynter are married, and currently living together. Also, a fake social security

card was uploaded for verification. On June 11, 2020, Serenity Poynter uploaded

her Michigan driver’s license and a forged Social Security card with a number

ending in 3212. This SSN belongs to a woman who currently resides in Florida.

Due to the name not matching the SSN, the system requested an Identity

Verification (IDV). On June 16, 2020, Jermaine Rose accessed the account and

discarded a Social Security Administration (SSA) Validation. Pursuant to SOM-

UIA policy, all SSA Validation Investigations must be sent to the Benefit Payment
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20      PageID.17    Page 17 of 25



Control to be reviewed. Serenity Poynter’s fraudulent claim was not. Serenity

Poynter’s PUA claim was processed for payment by Jermaine Rose. A Bank of

America debit card was mailed to the address on file, 3421 Wesson St., Detroit, MI

48210. The loss to SOM was $10,520.

34.   On June 21, 2020, Serenity Poynter electronically filed a PUA claim with

the SOM, utilizing the same address from her previous claims. Also, a fake social

security card was uploaded for verification. On June 21, 2020, Serenity Poynter

uploaded her Michigan driver’s license and a forged Social Security card with the

number ending in 3020. This SSN belongs to a man who currently resides in New

York. Due to the name not matching the SSN, the system requested an Identity

Verification (IDV) and issued a fraud alert. On June 22, 2020, Jermaine Rose

accessed the account and discarded the IDV and the fraud alert. Jermaine Rose

added this note to the account, “Discarded IDV/Fraud Case as claimant provided

driver's license and SSN card in web notices.” Having already processed a valid

PUA claim, and an additional four fraudulent PUA claims, filed by Serenity

Poynter, Jermaine Rose knew the documents provided were not valid, and the

fraud alert should not have been discarded. The loss to SOM was $9,760.

35.   On June 28, 2020, Serenity Poynter electronically filed a PUA claim with

the SOM, utilizing the same address from her previous claims. Also, a fake social

security card was uploaded for verification. On June 28, 2020, Serenity Poynter
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20       PageID.18    Page 18 of 25



uploaded her Michigan driver’s license and a forged Social Security card with a

number ending in 4020. This SSN belongs to a woman who currently resides in

Ohio. Due to the name not matching the SSN, the system requested an Identity

Verification (IDV) and issued a fraud alert. On July 1, 2020, Jermaine Rose

accessed the account and discarded the IDV and the fraud alert.

Jermaine Rose added this note to the account, “Discarded IDV/Fraud Case as

claimant provided driver's license and SSN card in web notices.” Having already

processed a valid PUA claim, and an additional five fraudulent PUA claims, filed

by Serenity Poynter, Jermaine Rose knew the documents provided were not

valid, and the fraud alert should not have been discarded. The loss to SOM was

$10,520.

36.   In total, Serenity Poynter electronically filed over 25 PUA claims, using

different social security numbers and variations of her name. In doing so, she

attempted to defraud the State of Michigan out of approximately $353,000, and

actually obtained $116,000.

37.   On July 20, 2020, the affiant reviewed bank records provided by J.P.

Morgan Chase. The Chase bank account was owned by Serenity Faith Poynter.

The bank account information was submitted as an account were the May 21, 2020

UI benefits would be deposited. The account creation documents display XXXX
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20      PageID.19    Page 19 of 25



Wesson St., Detroit, MI as her residence. The phone number XXX-XXX-2508 is

displayed on the bank account documents. This phone number was used as a

method of contact for multiple claims filed by Serenity Poynter. Also, the

driver’s license information provided, matches the ID used to provide

identification for the multiple unemployment insurance claims.

38.   On July 22, 2020, the affiant reviewed bank records provided by Sutton

Bank. Sutton Bank provides a debit card for Cash App account users. The Sutton

Bank account was owned by Serenity Faith Poynter. The bank account

information was submitted as an account were the May 13 and May 15, 2020 UI

benefits would be deposited. The account creation documents display XXXX

Wesson St., Detroit, MI as her residence. The email address

poynterserenity@gmail.com is displayed on the bank account documents, and used

for multiple unemployment insurance claims filed by Serenity Poynter.

39.   On August 3, 2020, the affiant reviewed bank records provided by Bank of

America. The Bank of America bank account was owned by Serenity Poynter.

The bank account information was submitted as an account were the June 3, 2020

UI benefits would be deposited. The phone number XXX-XXX-2508 is displayed

on the bank account documents. Also, the email address

poynterserenity@gmail.com is displayed on the bank account documents.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20      PageID.20   Page 20 of 25




                                Search Warrant

40.   On July 30, 2020 the Detroit offices of the DOL-OIG and the USSS

conducted a search warrant at the residence of Jermaine Rose. Jermaine Rose

was interviewed by the affiant and USSS SA Alex Jenkins. During the interview,

Jermaine Rose acknowledged knowing Serenity Poynter. Jermaine Rose stated

Serenity Poynter was his barber’s (D.P.’s) wife. Jermaine Rose also admitted

that he talks to Serenity Poynter everyday about her UI claim. However,

Jermaine Rose denied knowing Serenity Poynter filed more than two PUA

claims with the State of Michigan.

41.   During the search warrant, three pages of social security numbers were

found alongside Jermaine Rose’s work computer. On the back of those pages

were a list of names and dollar amounts.

Serenity Poynter’s name was written twice. Once with the amount $250, and

another time with the amount $400. Cash App records reviewed by the affiant

shows multiple peer to peer transactions of money sent to Jermaine Rose from

Serenity Poynter.

42.   Review of Jermaine Rose’s cell phone, seized during the search warrant,

details telephonic communication with Serenity Poynter. Serenity Poynter’s

contact information was saved in the phone, with phone number XXX-XXX-2508.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20         PageID.21    Page 21 of 25



The same phone number was used for the multiple UI claims filed by Serenity

Poynter. Also, there were text messages between Serenity Poynter and

Jermaine Rose discussing UI claims.

                              Uses of Mail and Wires

43.   After the Unemployment Insurance Agency accepted an unemployment

claim, it transferred the initial unemployment benefits into an account associated

with a bank, a prepaid debit card, or with an unemployment insurance debit card.

UI funds are sent via wire from Michigan and processed through the Bank of

America (which handles all Michigan UI processing), specifically through Bank of

America data center locations in the states of Virginia and Texas. In this case, after

the funds were processed through Bank of America, Serenity Poynter had some of

the fraudulent UI benefits loaded to a Sutton Bank Visa debit card, attached to her

Cash App account. These funds were stored solely by Cash App’s parent

company, Square, Inc., which is located in San Francisco, CA. Serenity Poynter

used her Sutton Bank Visa debit card to make cash withdrawals from automated

teller machines (ATMs) throughout the Detroit Metro area. Therefore, the

disbursement of these fraudulently obtained UI funds involved the use of interstate

wires in furtherance of the scheme to defraud, which constitutes a violation of 18

U.S.C. § 1343.
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20        PageID.22   Page 22 of 25



44.   In at least one instance, an unemployment insurance debit card, provided by

Bank of America, was mailed to Serenity Poynter through the United States mail to

the address that she provided. This debit card could be used to access the

fraudulent UI funds via ATMs or could be used at accepting retailers for point of

purchase transactions. Also, in at least one instance, a Sutton Bank Visa debit card

was mailed to Serenity Poynter through the United States mail, also to an address

that she provided. This debit card could be used to access the fraudulent UI funds

via ATMs or could be used at accepting retailers for point of purchase transactions

throughout the Detroit Metro area. Therefore, the mailing of these debit cards,

necessary to access the fraudulently obtained funds, involved the use of the United

States mail in furtherance of a scheme to defraud, which constitutes a violation of

18 U.S.C. § 1341.

                                     Summary

45.   Your affiant has reviewed the activity detailed above and immediately

recognizes it as consistent with a large-scale UI fraud scheme perpetrated by

Serenity Poynter, Jermaine Rose and other co-conspirators currently unknown to

law enforcement. The basis for my statement derives from the information below:
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20        PageID.23    Page 23 of 25



        a.   During my career at DOL, I have worked several UI fraud cases

involving multiple fraudsters and I am familiar with how criminals can manipulate

the SOM’s UI system to obtain fraudulent benefits.

        b.   Within the last 30 days, I have had conversations with members of the

law enforcement intelligence community concerning the rampant levels of PUA

fraud occurring all over the country. Those officials have discussed with me

various scams and schemes they are tracking involving PUA including the

possibility of insiders facilitating UI fraud schemes, including schemes similar to

this.

Additionally, the FBI has advised that there are significant criminal resources and

“guides” available through criminal networks on how to defraud various states,

including SOM, of PUA benefits. Many of these schemes involve coordinated

efforts by a group of individuals who are communicating using electronic devices

and social media.

        c.   Within the last 10 days, I have received law enforcement information

detailing a potential UI fraud scheme occurring in Michigan. The information

showed an individual soliciting and purchasing IDs from cooperators using social

media platforms that s/he used to file fraudulent claims. Over social media, the

individual told others that he had an insider at the State Of Michigan who could
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20         PageID.24    Page 24 of 25



push through claims. I cannot affirmatively say at this time that this individual is

working with Jermaine Rose, however reviews of Jermaine Rose’s cell phone by

the affiant does show that Jermaine Rose discussed UI claims with people via

Facebook Messenger.

      d.     Based on Jermaine Rose’s activity, it appears to me that outside co-

conspirators are entering bad claims into MiDAS. Those outsiders are

communicating the names/social security numbers associated with the claims with

Jermaine Rose who is discarding the fraud-stops on the bad claims and releasing

the fraud payments. Review of Jermaine Rose’s cell phone seized during the

search warrant shows he uses Facebook Messenger, calls and text messages to

communicate during these fraud schemes with Serenity Poynter and others. This

is bolstered by SOM-FIU analysis that Jermaine Rose’s activity does not appear

random, but rather targeting specific claims.

                                     Conclusion

46.   Based on the forgoing, there is probable cause to believe that Serenity

Poynter, and Jermaine Rose, have committed federal crimes, including but not

necessarily limited to mail fraud (18 U.S.C. § 1341), wire fraud (18 U.S.C. §

1343), and conspiracy to commit those acts (18 U.S.C. §, 1349) in connection with

a scheme to defraud the federal/state unemployment insurance program an obtain
 Case 2:20-mj-30303-DUTY ECF No. 1 filed 08/18/20        PageID.25    Page 25 of 25



unemployment benefits by means of false and fraudulent pretenses and

representations. There is also probable cause to believe that Jermaine Rose, an

agent and employee of the State of Michigan Unemployment Insurance Agency,

violated (18 U.S.C. § 666) by facilitating theft from a program that receives federal

funds.

                                                             Respectfully submitted,



                                                                   Shanika Sanders
                                                                      Special Agent
                                                        U.S. Department of Labor –
                                                        Office of Inspector General



Sworn to before me and signed in my presence
and/or by reliable electronic means.


_________________________________________
[[[[[[[[[[[[[[[[['DYLG5*UDQG
Elizabeth A. Stafford
United States Magistrate Judge
August 18, 2020
